Case 1:20-cv-03191 Document1 Filed 11/04/20 Page 1 of 14

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

DARIN MCGILL

SALLY MCGILL
NICHOLAS MCGILL

7357 Holstein Avenue

Glen Burnie, Maryland 21060

THOMAS MARKS

SYLVIA BIMBO

F.M., a minor child, by and through her
mother and guardian, Sylvia Bimbo
H.M., a minor child by and through her
mother and guardian, Sylvia Bimbo
9713 Philadelphia Road

Baltimore, Maryland 21237

CIVIL ACTION NO.:
BOBBY PETRO

FERNANDA WANDEMBERG
PRISCILLA PETRO

N.M., a minor child, by and through her
Mother and guardian, Fernanda
Wandemberg

8139 Dotty Road

Baltimore, Maryland 21237

MICHAEL DEMETRO
1301 Roundhouse Court
Severn, Maryland 21144

 

Plaintiffs,

 

v.

KOROS, LLC d/b/a DOUBLE T DINE
1 Mountain Road
Pasadena, Maryland 21122

Serve on:

Toannis Korologos

Koros, LLC

6300 Baltimore National Pike
Baltimore, Maryland 21228

ee £ FR HH SF FE RH HS HH EH EH HF HF SH FH FE FF HF HF HF FH SH FF FH

 
Case 1:20-cv-03191 Document1 Filed 11/04/20 Page 2 of 14

KOROS, INC.
6300 Baltimore National Pike
Baltimore, Maryland 21228

Serve on:

John Korologos

Koros, Inc.

6300 Baltimore National Pike
Baltimore, Maryland 21228

TIE MORTOS, INC.
10071 Baltimore National Pike
Baltimore, Maryland 21043

Serve on:

John Korologos

Tie Mortos, Inc.

10071 Baltimore National Pike
Baltimore, Maryland 21228

+e e+ + + HF FS FH He € FH HF HF FE HF FE HF HF EF FE

Defendants.

 

COMPLAINT
Plaintiffs, Darin McGill, Sally McGill, Nicholas McGill, Thomas Marks, Sylvia Bimbo,
F. M., H. M., Bobby Petro, Fermanda Wandemberg, Priscilla Petro, N. M., and Michael Demetro

(hereinafter referred to as “Plaintiffs”), by and through their attorneys, Joseph E. Spicer, Esquire

 

 

and Cohen Harris, LLC and Hannah Ernstberger, Esquire of Saller, Lord, Ernstberger & Insley,
hereby file this Complaint against Defendants, Koros, LLC d/b/a Double T Diner, Koros, Inc.,
and Tie Mortos, Inc. (hereinafter referred to as “Defendants”), In support thereof, Plaintiffs
hereby allege the following:

PARTIES

1. Atall times relevant to this Complaint, Plaintiffs, Darin McGill, Sally McGill, and

 
10.

Case 1:20-cv-03191 Document1 Filed 11/04/20 Page 3 of 14

Nicholas McGill resided in Glen Burnie, Maryland.

At all times relevant to this Complaint, Plaintiffs, Thomas Marks, Sylvia Bimbo, F.
M., a minor, and H. M., a minor, resided in Baltimore, Maryland.

At all times relevant to this Complaint, Plaintiffs, Bobby Petro, Fernanda
Wandemberg, Priscilla Petro and N. M., a minor, also resided in Baltimore,
Maryland.

At all times relevant to this Complaint, Plaintiff Michael Demetro resided in
Severn, Maryland.

Defendant, Koros, LLC d/b/a, Double T Diner is a limited liability company
incorporated under the laws of the State of Maryland.

Defendant, Koros, LLC owns, manages, and operates a restaurant known as the
Double T Diner which is in the business of serving food and beverages to the public
at 1 Mountain Road in Pasadena, Maryland.

Defendant, Koros, Inc. is a company incorporated under the laws of the State of
Maryland.

Defendant, Koros, Inc. owns, manages, and operates restaurants known as the Double
T Diner one of which is in the business of serving food and beverages

to the public at 1 Mountain Road in Pasadena, Maryland,

Defendant, Tie Mortos, Inc. is a company incorporated under the laws of the

State of Maryland.

Defendant, Tie Mortos, Inc. owns, manages, and operates restaurants known as

the Double T Diner one of which is in the business of serving food and beverages to

the public at 1 Mountain Road in Pasadena, Maryland.
Case 1:20-cv-03191 Document1 Filed 11/04/20 Page 4 of 14

11. At all times relevant to this Complaint, all actions giving rise to the claims alleged

herein occurred in Pasadena, Maryland.

JURISDICTION AND VENUE

12. This action is brought pursuant to 42 U.S.C. § 1981 and Title II of the Civil Rights
Act of 1964, 42 U.S.C. §§ 2000(a) et seq. to redress the deprivation of Plaintiffs’
rights as secured by the United States Constitution.

13. This Court in accordance with 28 U.S.C. §§1331 has jurisdiction over Plaintiffs’
claims because this civil action arises under the laws of the United States. This Court
also has supplemental jurisdiction over Plaintiffs’ state law claim pursuant to 28
U.S.C. §§1367 because the claim arises from the same set of operative facts as the
claim with original jurisdiction.

14. Venue is proper under 28 U.S.C. §1391(b)(1) and 1391(b)(2) because Defendants’
principal place of business is located within this judicial district and because a
substantial part of the event giving rise to this complaint occurred in this judicial
district.

FACTUAL BACKGROUND

 

15. Plaintiffs, Darin McGill, Sally McGill, Nicholas McGill, Thomas Marks, Sylvia
Marks, F. M., H. M., Bobby Petro, Fernanda Wandemberg, Priscilla Petro, N. M., and
Michael Demetro are Gypsies.

16. Plaintiffs are also members of the church known as the God is Able Ministries, which
is a member of the God’s Gypsy Christian Church Assembly, located in Glen Burnie,

Maryland.

 

 
Case 1:20-cv-03191 Document1 Filed 11/04/20 Page 5 of 14

17. On November 5th, 2017, Plaintiffs, Darin McGill, Sally McGill, Nicholas McGill,
Thomas Marks, Sylvia Bimbo, F. M., H. M., Bobby Petro, Fernanda Wandemberg,
Priscilla Petro, and N. M. entered the Double T Diner located at | Mountain Road in
Pasadena as customers.

18. After entering the Double T Diner, they made a request to be seated in the restaurant.

19, Plaintiffs, Darin McGill, Sally McGill, Nicholas McGill, Thomas Marks, Sylvia
Bimbo, F. M., H. M., Bobby Petro, Fernanda Wandemberg, Priscilla Petro, and N. M.
intention was to enjoy the food, beverage and/or dining services which the
Defendants offer to the general public.

20. Plaintiffs, Darin McGill, Sally McGill, Nicholas McGill, Thomas Marks, Sylvia
Bimbo, F. M., H. M., Bobby Petro, Fernanda Wandemberg, Priscilla Petro and N. M.
were informed by the manager of the Double T Diner that they were not allowed to be
seated at the restaurant, served and enjoy the Defendants’ dining services.

21. When requested to provide a reason for the denial, the manager stated they were
being denied service because they are Gypsies who attend the God is Able Ministries
church.

22. Upon information and belief, at all times relevant herein, the manager of the Double
T Diner referenced in paragraphs 20 and 21 was employed by Defendant and was
working within the scope of her employment.

23. After Plaintiffs, Darin McGill, Sally McGill, Nicholas McGill, Thomas Marks, Sylvia
Bimbo, F. M., H. M., Bobby Petro, Fernanda Wandemberg, Priscilla Petro and N. M.
were informed they would not be permitted to eat at the Double T Diner, they

followed the direction of the Defendants’ staff and left the restaurant.
Case 1:20-cv-03191 Document1 Filed 11/04/20 Page 6 of 14

24, On January 28th, 2018, Plaintiff, Michael Demetro and his family also entered the
Double T Diner as customers.

25, Plaintiff Michael Demetro’s intention was to enjoy the food, beverage and/or dining
services which the Defendants offer to the public,

26. Plaintiff Michael Demetro and his family were informed by the manager of the
Double T Diner that they were not allowed to be seated at the restaurant, served, and
enjoy the Defendants’ dining services.

27. Plaintiff Michael Demetro was also informed by the manager of the Double T Diner
that they also would not be seated and served at the restaurant.

28. When requested to provide a reason for the denial, the manager stated they were
being denied service because they are Gypsies who attend the God is Able Ministries
church.

29. Upon information and belief, at all times relevant herein, the manager of the Double
T Diner was employed by Defendant and was working within the scope of her
employment.

30. After Plaintiff, Michael Demetro and his family were informed that they would not be
permitted to eat at the Double T Diner, they followed the direction of the Defendants’
staff and left the restaurant.

31. Plaintiffs asked for an explanation as to why they were denied service on November
5, 2017 and January 28%, 2018 while other customers were allowed to enter the
restaurant and were being served.

32, Plaintiffs were not allowed to enter the restaurant and were denied service which

indicated a different policy for difference races and/or religions.
33.

34.

35.

36.

37,

38.

39.

40.

41.

Case 1:20-cv-03191 Document1 Filed 11/04/20 Page 7 of 14

There was no distinction between Plaintiffs who were denied service and the other
patrons who were permitted to enter the restaurant other than Plaintiff's race and/or
religion.
Plaintiffs never caused any trouble at the restaurant nor did they ever violate any rule
of the restaurant of the Defendants’ management and/or employees at the Double T
Diner.
Defendants can offer no justifiable reason why as Gypsies and as members of the
Gypsy Church Power Ministries that Plaintiffs were treated differently than others
groups.
Plaintiffs were never granted permission to eat at the premises and were turned away
solely because of their race and/or religion.
Defendants discriminated against Plaintiffs and humiliated them because of their race
and/or religion.

COUNT ONE --- 42 U.S.C. § 1981 (Racial Discrimination
Plaintiffs incorporate the allegations contained in paragraphs 1 through 37 as though
fully set forth herein.
Plaintiffs are Gypsies, who are members of a protected class under 42 U.S.C. §1981.
On November Sth, 2017, Plaintiffs, Darin McGill, Sally McGill, Nicholas McGill,
Thomas Marks, Sylvia Bimbo, F, M., H. M., Bobby Petro, Fernanda Wandemberg,
Priscilla Petro and N. M. sought to enter into a contractual relationship with
Defendant.
On January 28th, 2018, Plaintiff, Michael Demetro and his family also sought to enter

into a contractual relationship with Defendant.
42.

43,

44,

45,

46.

47.

48.

49,

Case 1:20-cv-03191 Document1 Filed 11/04/20 Page 8 of 14

On November 5th, 2017, Plaintiffs, Darin McGill, Sally McGill, Nicholas McGill,
Thomas Marks, Sylvia Bimbo, F. M., H. M., Bobby Petro, Fernanda Wandemberg,
Priscilla Petro and N. M. met the Defendant's ordinary requirements to pay for and to
receive goods or services ordinarily provided by the Defendant to other similarly
situated customers.

On January 28th, 2018, Plaintiff, Michael Demetro and his family met the
Defendant's ordinary requirements to pay for and receive goods or services ordinarily
provided by the Defendants to other similarly situated customers.

On November 5th, 2017 and January 28th, 2018, Defendants denied Plaintiffs the
opportunity to contract for goods and services that were otherwise afforded other
customers.

Defendants authorized and/or ratified the acts described herein of their agents,
servants, and/or employees who were engaged in the unlawful conduct.

The Defendants’ actions described herein were reprehensible.

The Defendants’ conduct was witnessed by other employees and patrons in the
restaurant,

Plaintiffs were denied the privileges and benefits of Defendants’ dining services
because of their race.

But for Plaintiffs’ race, Defendants would not have denied Plaintiffs the privileges
and benefits of its dining services and would not have been required Plaintiffs to

leave its restaurant.

 
50,

SI.

52.

53.

34,

55,

56.

357.

Case 1:20-cv-03191 Document1 Filed 11/04/20 Page 9 of 14

But for Plaintiffs’ race, Plaintiffs would have been permitted to enter Defendants’
restaurant, dine at Defendants’ restaurant, and enjoy the benefits of Defendant’s
dining services.

Defendants could not and did not provide any legal or lawful reason why Plaintiffs
were denied the benefits and privileges of Defendants’ dining services.

As a result of the Defendants’ discriminatory practices, Plaintiffs have suffered and
will continue to suffer harm including, but not limited to emotional harm and
psychological trauma.

Plaintiffs request all appropriate remedies for violation of 42 USC § 1981.

COUNT TWO- TITLE II OF THE CIVIL RIGHTS ACT OF 1964
Plaintiffs incorporate the allegations contained in paragraphs 1 through 53 as though

 

fully set forth herein.

42 U.S.C. §2000(a) provides “{a]ll persons shall be entitled to the full and equal
enjoyment of the goods, services, facilities, privileges, advantages, and
accommodations of any place of public accommodation, as defined in this section,
without discrimination on the ground of race, color, religion, or national origin.”

The Defendants through their actions or through the actions of their employees
implemented policies that denied Plaintiffs, on account of their race and/or religion,
full and equal enjoyment of the goods, services, facilities, and accommodations of the
Double T Diner.

On November Sth, 2017, Plaintiffs, Darin McGill, Sally McGill, Nicholas McGill,
Thomas Marks, Sylvia Bimbo, F. M., H. M., Bobby Petro, Fernanda Wandemberg,

Priscilla Petro and N. M. came to the Defendants’ restaurant to enjoy the goods and

 

 

 
Case 1:20-cv-03191 Document1 Filed 11/04/20 Page 10 of 14

services it provided, but were denied those goods and services that other patrons were
permitted to enjoy simply because of their race and religion.

58. On January 28th, 2018, Plaintiff, Michael Demetro, and his family also came to the
Defendants’ restaurant to enjoy its good and services it provided, but were also
denied those goods and services that other patrons were permitted to enjoy simply
because of their race and religion.

59. On November 5th, 2017 and January 28th, 2018, Defendants denied Plaintiffs the
opportunity the goods and services at the Double T Diner that were otherwise
afforded other customers.

60. The Double T Diner is a place of public accommodation within the meaning of 42
U.S.C, §§ 2000(a)(b).

61. A substantial portion of the food and/or drink of the Double T Diner have moved in
interstate commerce and as such the operation of the Double T Diner affects
commerce within the meaning of 42 U.S.C. § 2000(a)(c).

62. Defendants authorized and/or ratified the acts described herein of their agents,
servants, and/or employees who were engaged in the unlawful conduct.

63, The Defendants’ actions described herein were reprehensible.

64. The Defendants’ conduct was witnessed by other employees and patrons in the
restaurant.

65. The Defendants’ conduct constitutes the resistance of the full and equal enjoyment by
Gypsies and members of the God is Able Ministries on account of these individuals’
race and/or religion secured by 42 U.S.C. §§ 2000(a) et seq. and the practice is of

such a nature and is intended to deny the full exercise of such rights.

10

 

 

 
Case 1:20-cv-03191 Document1 Filed 11/04/20 Page 11 of 14

66. Plaintiffs request all appropriate relief for violation of Title I] of the Civil Rights Act
of 1964.

COUNT THREE- NEGLIGENT HIRING AND RETENTION
67, Plaintiffs incorporate the allegations contained in paragraphs 1 through 66 as though

 

fully set forth herein.

68. Defendants had a duty to use reasonable care to select employees who were
competent and fit to perform the duties of a restaurant manager. Defendants had
actual knowledge of its agents’, servants’ and/or employees’ discrimination actions
indicating they would not properly perform the duties assigned them.

69. A reasonable and prudent employer would not have ignored such indications of the
employees’ unfitness for such duties.

70. Defendants knew, or should have known, that their employees would be likely to
confront and be in contact with members of the public.

71. Plaintiffs were members of the public who would foreseeably come into contact with
the Defendants’ agents, servants and/or employees.

72. Therefore, Defendants owed such a duty to Plaintiffs, and such duty was breached.

73. Because of the history of the actions of Defendants’ agents, servants, and/or
employees, the likelihood of the risk of discrimination against members of the public
was foreseeable.

74. Defendants knew, or should have known, that its agents, servants and/or employees,
were not competent or fit for the duties that they were supposed to properly perform.

75, Defendants knew or should have known of the likelihood of the discriminatory

actions and/or behavior of its agents, servants, and/or employees based upon their

ll

 

 
Case 1:20-cv-03191 Document1 Filed 11/04/20 Page 12 of 14

discriminatory actions and/or conduct prior to November 5", 2017 as well as their
discriminatory actions and/or conduct on November 5%, 2017.

76. Accordingly, Defendants breached their duty to use reasonable care to select
employees that were competent and fit for the position.

77. As a result of Defendants’ negligence in hiring and retaining its agents, servants
and/or employees in their positions at the time of the alleged incident, and as a result,

Plaintiffs were injured as alleged.

COUNT FOUR---RESPONDEAT SUPERIOR
78. Plaintiffs incorporate the allegations contained in paragraphs | through 77 as though

fully set forth herein.

79. At all times relevant hereto, Defendant employed its agents, servants, and/or
employees at the Double T Diner located at 1 Mountain Road in Pasadena, Maryland.

80, On November Sth, 2017 and January 28th, 2018, Defendant’s agents, servants, and/or
employees denied Plaintiffs service at the Double T Diner based upon the fact that
they are Gypsies and duc to their membership at the God is Able Ministries
causing Plaintiffs to sustain severe injuries.

81. The above described acts of Defendant’s manager(s) were committed within the
scope of their employment with the Double T Diner, in that they committed them
while on duty, inside of Defendant's place of business, and in furtherance of
Defendant's interests,

82. As the employer of the manager(s), Defendant is responsible for all of the acts they
commit within the scope of their employment, including the subject acts and

omissions complained of herein,

12

 
Case 1:20-cv-03191 Document1 Filed 11/04/20 Page 13 of 14

WHEREFORE, Plaintiffs respectfully request that the Court:

a. Enter judgment in favor of Plaintiffs and against Defendants for compensatory
damages and punitive damages arising from Plaintiffs’ causes of action and other
causes of action.

b. Tax the costs of this action against Defendants.

c. Declare that Defendants’ actions, practices and policies violated 42 U.S.C. § 1981 and
Title II of Civil Rights Act of 1964, 42 U.S.C. §§ 2000(a) et seq.

d. Enter injunctive relief against Defendants prohibiting ongoing violations of 42 U.S.C.
§ 1981 and Title IT of the Civil Rights Act of 1964.

e. Award Plaintiffs’ attorneys’ fees under 42 U.S.C. § 1988(b).

f. Grant Plaintiffs such other/further relief to which they are entitled at law or in

equity.

Respectfully submitted,

Oh Spicer, Esquire #27839
en Harris, LLC
1 North Charles Street, Suite 350
Baltimore, Maryland 21201
Telephone No.: (888) 585-7979
Fax No.: (443) 773-0675

E-mail: joseph@cohenharris.com
Attorney for Plaintiffs

13

 

 
Case 1:20-cv-03191 Document1 Filed 11/04/20 Page 14 of 14

 

 

Hannah M. Emstberger, #20516
Saller, Lord, Ernstberger & Insley
12 S. Calvert Street, 2" Floor
Baltimore, Maryland 21202
Telephone: (410) 783-7945

Fax: (443) 869-2683

E-mail: hernstberger@sallerlaw.com
Attorney for Plaintiffs

14

 
